 Case 19-28245         Doc 387     Filed 03/31/21 Entered 03/31/21 16:00:16          Desc Main
                                    Document     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                   )
 In re:                                            )          Bankruptcy Case No. 19-28245
                                                   )
 Black Dog Chicago, LLC,                           )          Chapter 11
                                                   )
          Debtor.                                  )          Honorable Janet S. Baer
                                                   )

                                     SCHEDULING ORDER

      This matter coming before the Court on the Trustee’s Motion to Convert Case to Chapter
7 (Docket No. 374),

          IT IS HEREBY ORDERED THAT:

          1. Responses are due to be filed on or before May 12, 2021.
          2. Replies are due to be filed on or before May 26, 2021.
          3. This matter is set for status on June 9, 2021 at 1:30 P.M. via Zoom for Government.

DATED: March 31, 2021
                                                               ENTER:


                                                               ____________________________
                                                               Honorable Janet S. Baer
                                                               United States Bankruptcy Judge
